Atkinson, J.
The bill of exceptions assigned error on a judgment refusing to vacate a former order appointing a temporary receiver. It recited that the ground of the motion to vacate was “that no sufficient legal grounds existed for its establishment or its continuance.” Certain parts of the record wore specified as “material to an understanding of the errors complained of,” after which were the words, “with the evidence introduced at the hearing.” The bill of exceptions did not otherwise refer to any evidence submitted at the hearing. But the clerk transmitted copies of certain affidavits and other documentary evidence, which were not made a part of the bill of exceptions by reference or exhibits, nor were they set forth in any brief of evidence approved by the court. The judge certified that the bill of exceptions was true, and that it specified all of the record material to a clear understanding of the errors complained of, and ordered that the parts of the record so specified be transmitted to the Supreme Court; but the certificate contained no reference to any evidence introduced at the hearing. Held, that even if a writ of error would lie to a judgment of the character above stated (Stubbs v. McConnell, 119 Ga. 21), it affirmatively appears from the bill of exceptions that the case was one involving consideration of evidence; and no evidence having been brought up so authenticated as to authorize its consideration by this court (Glover v. State, 128 Ga. 1, 57 S. E. 101; Eubank v. Eastman, 120 Ga. 1048, 48 S. E. 426), the judgment of the trial court will be

Affirmed.


All the Justices concur.